Citation Nr: 1723415	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-27 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a trauma- and stressor-related disorder.

2.  Entitlement to service connection for polyneuropathy, right lower extremity, to include as secondary to diabetes mellitus, type II (diabetes).

3.  Entitlement to service connection for polyneuropathy, left lower extremity, to include as secondary to diabetes.

4.  Entitlement to service connection for polyneuropathy, right hand and fingers, to include as secondary to diabetes.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1971, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  Accordingly, the Board has expanded the issue as indicated on the title page.

In his substantive appeal filed in October 2012, the Veteran requested a videoconference hearing before the Board.  In a July 2015 correspondence, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2016).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, an acquired psychiatric disorder, diagnosed as an unspecified trauma- and stressor-related disorder, is etiologically related to the Veteran's active duty service.

2.  Polyneuropathy of the right lower extremity was not manifest during service or within one year of separation; the probative, competent evidence is against a finding that it was caused by or aggravated by the Veteran's service-connected diabetes.

3.  Polyneuropathy of the left lower extremity was not manifest during service or within one year of separation; the probative, competent evidence is against a finding that it was caused by or aggravated by the Veteran's service-connected diabetes.

4.  Polyneuropathy of the right hand and fingers was not manifest during service or within one year of separation; the probative, competent evidence is against a finding that it was caused by or aggravated by the Veteran's service-connected diabetes.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for an acquired psychiatric disorder, currently diagnosed as unspecified trauma- and stressor-related disorder, are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  Polyneuropathy of the right lower extremity was not incurred in service, and is not proximately due to, aggravated by, or a result of service-connected diabetes.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  Polyneuropathy of the left lower extremity was not incurred in service, and is not proximately due to, aggravated by, or a result of service-connected diabetes.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4.  Polyneuropathy of the right hand and fingers was not incurred in service, and is not proximately due to, aggravated by, or a result of service-connected diabetes.   38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease or a qualifying in-service event, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established on a secondary basis for disability shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, specifically PTSD, as it was incurred due to various traumatic experiences during active duty service.   The Veteran indicated that although his military operational specialty was postal clerk, he was assigned to an infantry unit for approximately 7 months while serving in Vietnam during which time he feared for his life.  In various statements, the Veteran reports several in-service stressors involving mortars and rockets coming in and taking bodies to Graves & Registration and almost shooting a child who he thought had a grenade, but it was only fruit.  He indicated he began drinking heavily after return from Vietnam; but now he had finally quit drinking and was experiencing worsening nightmares and flashbacks to his time in Vietnam.  See October 2010 Statement in Support of Claim.  In support of his claim, he provided a buddy statement from another veteran who served in Vietnam with him and recalled mortar attacks and carrying bodies to Graves & Registration.  This friend stated he remembered sorting mail, selling stamps and processing money orders with the Veteran as well as the incident involving the child whom they thought had a hand grenade.  This veteran also remembered rocket fire and doing guard duty around the perimeter of the compound as assigned.  See Statement from Mr. T.F. (notarized July, 22, 2015).

In October 2010, the Veteran underwent a VA examination.  He was noted to be a reliable historian.  He indicated having run convoys and doing perimeter guard duty while in Vietnam.  Following examination, the examiner indicated that while some symptoms of PTSD were present, full DSM-IV criteria for PTSD were not met and PTSD could not be diagnosed.  The examiner diagnosed Adjustment Disorder Not Otherwise Specified, which the examiner opined was unrelated to service as it is usually considered a time limited condition reactive to life circumstances.

In a November 2010 VA treatment record, the Veteran indicated that over the past three years he had cut back and quit drinking on his own and that symptoms that had been moderate over the years had exacerbated and become significant.  He reported increased flashbacks, to include an incident in which he was ordered to shoot at children.  He complained of irritability, short temper, depression, intermittent suicidal ideation with a plan, poor sleep, nightmares, hypervigilance, exaggerated startle response, avoidance of crowds and isolation from others.  Depression NOS (not otherwise specified) was diagnosed along with R/O (rule out) PTSD.

The Veteran was diagnosed with PTSD by a VA physician and VA psychiatrist.  See, e.g., February 12, 2013 VA treatment record.  However, the practitioners did not state the underlying stressor(s) contributing to the diagnosis.  A VA family therapist also noted a diagnosis of PTSD and discussed some of the Veteran's reports regarding his wartime service.  See, e.g., March 4, 2013 VA treatment record.  

In August 2015, the Veteran underwent another VA examination given that VA procedures currently require the use of the DSM-5.  Following examination, the examiner determined the Veteran's symptoms did not meet the diagnostic criteria for PTSD, but he did have another DSM-5 mental disorder that she related to his active duty service.  She indicated that based on clinical interview, analysis of symptoms endorsed, consideration of reported events/stressors in Vietnam and review of the Veteran's claims file, he met the criteria for a diagnosis of Unspecified Trauma and Stressor-Related Disorder, under the DSM-5 criteria, which includes some depression and anxiety, that was "at least as likely as not occurred in or caused by his direct service."  This diagnosis was based on three reported stressors, to include mortars and rockets coming in, seeing the mess hall destroyed and taking bodies to Graves & Registration, being on convoy and almost shooting at a child who he thought had a hand grenade, and receiving live fire on convey and returning fire to the brush while being afraid of hitting mines.

First, the Board will consider the Veteran's contentions regarding the specific diagnosis of PTSD.  Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Here, the evidence establishes that the Veteran does not have PTSD.  Although the Veteran manifests some symptoms suggestive of PTSD, the VA examiners found that a diagnosis of PTSD is not appropriate.  While a VA physician and VA psychiatrist did diagnose PTSD, they did not indicate this was based on the fear of hostile military or terrorist activity or on any other verified military stressor.  See 38 C.F.R. § 3.304(f)(3).  It is noted that the Veteran worked as a firefighter after service and has reported witnessing stressful events in that job as well.  Thus, the diagnosis by the VA physician and VA psychiatrist does not substantiate the claim.  In addition, the Board finds the VA examiners' opinions more probative than the diagnoses made by the VA physician, VA psychiatrist, and VA family therapist (VA practitioners).  The VA examiners considered the relevant history, examined the Veteran, and explained the reasoning behind the failure to diagnose PTSD.  The VA practitioners noted the assessment of PTSD but did not detail how that diagnosis was made.  While it is presumed the practitioners followed the DSM, the actual explanation for the lack of a diagnosis of PTSD offered by the VA examiners carries more weight as the reasoning can be examined by the Board.  Thus, the weight of the evidence of record establishes that the Veteran does not have PTSD in accordance with 38 C.F.R. § 4.125(a). 

Turning to the Veteran's other contention in this case the Board finds that service connection is warranted for an acquired psychiatric disorder other than PTSD.  The record establishes the presence of a current disability; the Veteran was diagnosed with an Unspecified Trauma- and Stressor-Related Disorder by a VA examiner in August 2015 in accordance with the DSM-5.  While complete personnel records are not associated with the claims file, the record does demonstrate that the Veteran did serve in Vietnam.  In addition, the Veteran provided a statement from another veteran who also served in Vietnam indicating he had worked with the Veteran and had experienced several of the stressor events that involved fear of hostile military or terrorist activity.  The Board finds no reason to disbelieve the Veteran or the individual who wrote a statement in support of his claim as to their in-service experiences.  The Board concludes that the Veteran is competent to describe events he experienced during his active duty service and that his statements regarding them are credible.  Finally, the August 2015 VA examiner diagnosed a trauma and stressor-related disorder based on the Veteran's stressors and determined, based on review of the record, that it was at least as likely as not that the disorder was caused by his experiences in service.  In summary, all the elements of service connection are met, doubt can be resolved in the Veteran's favor and the claim granted.

The Board notes that it is unclear if § 3.304(f) applies to newer diagnoses in the DSM-5, such as Unspecified Trauma- and Stressor-related Disorder and Other Trauma- and Stressor-related Disorder.  However, that question need not be answered today as the Board finds the criteria under § 3.303(a) have been meet with evidence of a current psychiatric disorder, evidence of in-service events, and an opinion from a competent medical professional (the August 2015 VA examiner) relating the first two elements to each other.

The Board also notes that whether the Veteran is service-connected for PTSD or for trauma- and stressor-related disorder, he will be assigned a single rating using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2016).  

	Polyneuropathy

In February 2012, the Veteran filed for service connection for numbness and tingling of the left and right lower extremities and of the right hand and fingers secondary to service-connected diabetes mellitus, type II.

The Veteran does not contend and the record does not reflect that the Veteran has polyneuropathy that began during service or shortly thereafter.  The Veteran's separation examination shows a normal neurological evaluation as well as a normal evaluation of the feet, upper extremities, and lower extremities.  In a report of medical history completed by the Veteran in connection with that examination, the Veteran reported not having had neuritis, foot trouble, or paralysis.  Thus, service connection on a direct basis or as a result of exposure to an herbicide agent is not warranted.  See 38 C.F.R. §§ 3.303, 3.307(a)(6)(ii) (noting that to presume a relationship to herbicide exposure early-onset peripheral neuropathy must manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent), 3.309(e).  

Prior to the claim, the Veteran underwent an examination for his diabetes in August 2010.  There was no finding to suggest a diabetic related neuropathy.  The examiner explained that the heel pain which the Veteran had experienced for the past 10 to 15 years was not typical of diabetic neuropathy and there was no evidence of peripheral nerve damage.  The examiner anticipated that if the Veteran continued to lose weight, he would no longer have diabetes and would not gain any diabetic complications.

In November 2011, the Veteran complained of some tinging in his feet at times.

In May 2012, the Veteran underwent a VA examination for his diabetes.  It was noted he did not have diabetic peripheral neuropathy.

In June 2012, the Veteran underwent a diabetic sensory-motor peripheral neuropathy examination.  The examiner noted that the Veteran had a couple of isolated elevated random glucose levels, but never an abnormal HgA1C.  It was noted he had intermittent numbness in his feet to the ankles and intermittent pain in his feet when he walked or stood for long periods.  He indicated intermittent numbness in the hands to the wrists usually on awakening in the morning.  It was noted that cold sensation was decreased in the right and left lower extremities.  Polyneuropathy with mild incomplete sensory loss in the feet was diagnosed.    The examiner indicated that polyneuropathy in diabetes is felt to result from prolonged, sustained hyperglycemia causing shunting of glucose down the sorbitol pathway with subsequent damage to myelin.  He stated upon review of the record that this Veteran has had neither significant nor sustained hyperglycemia making diabetes an unlikely cause of polyneuropathy.

In May 2013, a private treatment record showed numbness in the hands.  Bilateral median mononeuropathy at the wrist was noted to be due to carpel tunnel syndrome.  Peripheral lower extremity polyneuropathy was also diagnosed.  It was noted to be mild.  There was no indication that the polyneuropathy was due to diabetes or that the peripheral nerves were involved.
 
In March 2014, the Veteran underwent an examination of his hands and fingers.  Osteoarthritis and triggering of fingers both hands were diagnosed.    The examiner noted the Veteran had carpel tunnel syndrome bilaterally which was a bilateral median mononeuropathy at the wrist and considered a compressive neuropathy.  The examiner stated this was not related to diabetes or gout.  It was noted that compressive neuropathy is caused by compression of a peripheral nerve by some structure, in this case at the wrist, and was mostly likely due to very morbid obesity.  The examiner further explained that diabetes caused vascular disease and affects the vasa nervorum making the nerve more susceptible to compression; however, diabetes did not cause the compression.

Based on review of the above, the Board finds that the criteria for establishing service connection for polyneuropathy in the lower extremities or the right hand and fingers have not been met.  Although the Veteran has a diagnosis of bilateral polyneuropathy of the lower extremities and experiences symptomatology of such in his right hand and fingers, the evidence does not support a finding that these disabilities had onset in service or that they are caused by or aggravated by his service-connected diabetes.  In fact, examiners have offered alternative causes for the neuropathy and have specifically opined against a relationship between the neuropathy and the Veteran's diabetes.  The examiner's opinions represent the most probative evidence of record.  It is noted that the Veteran as a lay person is not shown to have specialized training sufficient to render a diagnosis of a complex disorder such as neuropathy or to offer an opinion as to its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competency to testify as to symptoms but not to provide a medical diagnosis).  

Overall, the preponderance of the evidence is against the claims for entitlement to service connection for polyneuropathy.  As such, the doctrine of reasonable doubt is not for application, and the claims must be denied.  See 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as unspecified trauma- and stressor-related disorder, is granted.

Service connection for polyneuropathy, right lower extremity, is denied.

Service connection for polyneuropathy, left lower extremity, is denied.

Service connection for polyneuropathy, right hand and fingers, is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


